Bissell, P. J.
This action was brought by Davenport & Company against the Sedalia Smelting Company and Robert Preston, to recover for goods sold and delivered, wherein also they sought to enforce Preston’s liability as a stockholder of the smelting company for his unpaid subscription. The case was tried upon an agreed statement of facts precisely like that abstracted and substantially stated in the preceding opinion of the Colorado Fuel & Iron Company against the same parties. The case stands later on the docket than the first case, but the parties have filed a stipulation that this appeal shall stand or fall by the determination of the antecedent controversy, and that the opinion filed in that case shall stand as the opinion in this. Under these circumstances, having concluded the stockholder presents no defense by his plea and his proof, we must in this as in the other, reverse the judgment and send the case back for further proceedings in conformity with the opinion.

Reversed.